Citation Nr: 0925927	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  04-31 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1969 to June 
1977.  

By rating action in September 1993, the RO, in part, denied 
service connection for a low back disability.  The Veteran 
was notified of this decision and did not appeal.  By rating 
action in June 1997, the RO, in part, denied the Veteran's 
request to reopen the claim of service connection for a low 
back disability.  The Veteran and his representative were 
notified of this decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 decision by the 
RO which, in part, found that new and material evidence had 
not been received to reopen the claim of service connection 
for a low back disability.  In March 2006, a hearing was held 
at the RO before the undersigned member of the Board.  The 
Board remanded the appeal for additional development in July 
2007.  


FINDINGS OF FACT

1.  Service connection for a low back disability was last 
finally denied by an unappealed rating decision by the RO in 
June 1997.  

2.  The evidence received since the June 1997 rating decision 
is either cumulative or redundant of evidence already of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for a low back disability.  




CONCLUSIONS OF LAW

1.  The June 1997 RO decision which denied service connection 
for a low back disability is final.  38 U.S.C.A. § 7104 (West 
2002 & Supp. 2008); 38 C.F.R. § 20.1103 (2008).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for a low back disability.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5108 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, a letter dated in November 2003 was sent by VA 
to the Veteran in accordance with the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board is cognizant that the notification letter 
did not comply fully with the holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  However, this was not prejudicial to 
him, since the Veteran was subsequently provided adequate 
notice, the claim was readjudicated, and a supplemental 
statement of the case (SSOC) was promulgated in June 2009.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a statement of the case or SSOC 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the statement of 
the case or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) [hereinafter Mayfield III].  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the July 2007 Board remand and the September 2008 
notice letter included an explanation as to the basis for the 
prior denial of the Veteran's claim; the evidence necessary 
to reopen the claim, and the evidence necessary to establish 
service connection for a low back disability.  The Veteran 
was also notified of what information and evidence that VA 
will seek to provide; what information and evidence he was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The Veteran was notified of his 
responsibility to submit evidence which showed that he had a 
disability at present which had its onset in service or 
within the presumptive period subsequent to discharge from 
service; of what evidence was necessary to establish service 
connection, and why the current evidence was insufficient to 
award the benefits sought.  

The Veteran's service treatment records and all VA medical 
records identified by him, including medical reports from the 
Social Security Administration have been obtained and 
associated with the claims file.  The Veteran also testified 
before the undersigned member of the Board at the RO in March 
2006.  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield  v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [hereinafter 
Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S.Ct 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the Veteran's claim 
for a low back disability, the Board must first rule on the 
matter of reopening of the claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it is 
proper for the claim to be reopened.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for a low back disability 
was last finally denied by the RO in June 1997.  There was no 
appeal of this rating decision, and it became final.  
Therefore, the laws and regulations governing finality and 
reopening of a previously disallowed claim are pertinent in 
the consideration of the current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the September 1993 
rating decision which initially denied service connection for 
a low back disability included the Veteran's service 
treatment records.  The service records showed that at the 
time of his service enlistment examination in October 1969, 
the Veteran reported a history a low back injury at work in 
November 1968, and indicated that he was off work for five 
months and received Workman's Compensation.  His service 
enlistment examination showed no pertinent abnormalities of 
the spine.  The service treatment records showed that the 
Veteran was seen periodically for low back strain beginning 
in February 1970.  X-ray studies of the lumbar spine at that 
time were negative.  The impression on a June 1971 progress 
note included spondylitis at L4, by history.  A progress note 
dated in August 1973 indicated that x-ray studies showed no 
defect of spondylolysis and no sciatic distribution.  The 
impression was muscle strain.  An orthopedic report at that 
time noted a history of low back pain for over five years and 
no history of trauma or significant neurologic symptoms.  The 
record indicated that an x-ray study showed an old fracture 
of the L1 transverse process with lumbar straightening, but 
no evidence of spondylolysis.  When seen in March 1976, the 
Veteran reported that he injured his back while working in 
California in 1967, and that he was on Workman's Compensation 
for eight months.  At the time of his separation examination 
in April 1976, the Veteran reported that he was in good 
health, and an examination showed his spine was normal.  

The evidentiary record showed that the Veteran failed to 
report for a VA examination in August 1993, and for a 
rescheduled examination in October 1993.  In September 1993, 
the RO denied service connection for a low back disability 
based on the evidence above.  The Veteran was notified of 
this decision and did not appeal.  

Other than a description of his back problems since service, 
the Veteran did not provide any additional medical evidence 
when he sought to reopen his claim for a low back disability 
in April 1997.  By rating action in June 1997, the RO found 
that new and material evidence had not been received to 
reopen the claim.  The Veteran and his representative were 
notified of this decision and did not appeal.  

The evidence added to the record since the June 1997 rating 
decision includes numerous VA and private medical records, 
including some duplicate reports from the Social Security 
Administration, showing treatment for various maladies, 
including low back problems from 2000 to 2007.  The private 
records showed that the Veteran injured his right lower back 
when he slipped on ice at work in January 2000, and that his 
symptoms resolved completely prior to a non-work related 
injury to the left side of his spine in May 2000.  The 
records showed that the Veteran underwent microlumbar 
diskectomy at L4-5 on the left with excision of 3-fragment 
disc herniation in June 2000.  Private records showed that 
the Veteran also injured his cervical spine at work and 
underwent cervical fusion at C4-5 and C5-6 in October 2002.  
The VA medical records showed treatment for various maladies, 
including occasional complaints of low back pain.  X-ray 
studies of the lumbar spine in January 2006 showed evidence 
of degenerative joint disease and arthritis throughout the 
lumbar and sacral spine.  An MRI in March 2006, showed 
diffuse degenerative disc disease and dehydration with an 
epidural fibrosis on the left and right at the L5 
transversing nerve root, and spinal canal stenosis due to 
congenitally short pedicles and the epidural fibrosis.  

To the extent the additional statements and medical records 
were not previously considered, they are new.  These records 
show continued treatment for various conditions including low 
back problems.  Private medical records dated in 2002 
document the Veteran's surgical history and current findings, 
and suggested chronic back problems due to work related 
injuries.  

On review, the new evidence is not considered material 
because it does not relate to an unestablished fact necessary 
to substantiate the Veteran's claims for service connection 
for a low back disability, and does not raise a reasonable 
possibility of substantiating the claim.  The evidence added 
to the record included additional supplemental reports 
showing more recent treatment for chronic back injuries 
suffered at work in January 2000 and a non-work related back 
injury in May 2000; the latter of which required surgery for 
excision of disc fragments.  However, the additional records 
did not show or otherwise suggest that any current low back 
disability was related to service or any incident therein.  
As a whole, the additional evidence does not offer any new or 
favorable probative information and is essentially cumulative 
of evidence already of record.  See Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) (medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence).  Thus, the Board finds that the 
additional evidence is not new and material, since it does 
not include competent medical findings showing that the 
Veteran has a low back disability at present that is related 
to service or any incident therein.  

While the Veteran contends that his current low back problems 
are related to service, he is not competent to offer a 
medical opinion, nor do any such assertions provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

As the recently received evidence does not fulfill the 
threshold burden of constituting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  Accordingly, a basis to reopen the claim of 
service connection for a low back disability has not been 
presented.  


ORDER

As new and material evidence has not been received to reopen 
the claim of service connection for a low back disability, 
the appeal is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


